In the United States Court of Appeals

                          For the Fifth Circuit
                                _______________

                                  m 02-30197
                                _______________




                         ALICIA TANGUIS, ETC., ET AL.,

                                                  Plaintiffs,

                               ALICIA TANGUIS,
ON BEHALF OF HERSELF AND ALL OTHERS SIMILARLY SITUATED IN THE STATE OF LOUISIANA;
                           DONALD F. MANKIN, JR.,
ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED IN THE STATE OF LOUISIANA;
                             GEORGE A. BARISICH,
ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED IN THE STATE OF LOUISIANA;
                                MEDRIC MEYER,
ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED IN THE STATE OF LOUISIANA;
                         PRESTON SALTALAMACCHIA,
ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED IN THE STATE OF LOUISIANA,


                                                  Plaintiffs-Appellants,

                                    VERSUS

                           WESTCHESTER M/V, ET AL.,

                                                  Defendants,

                               WESTCHESTER M/V
                                      AND
                        ERMIS MARITIME CORPORATION,

                                                  Defendants-Appellees.
*******************************


                IN THE MATTER OF:
       MARINE OIL TRADER 3 LIMITED,
  AS OWNER OF M/V WESTCHESTER PETITIONING FOR
  EXONERATION FROM OR LIMITATION OF LIABILITY;
             TRITON MARINE, S.A.,
 AS MANAGER OF M/V WESTCHESTER PETITIONING FOR
  EXONERATION FROM OR LIMITATION OF LIABILITY;
       ERMIS MARITIME CORPORATION,
 AS MANAGER OF M/V WESTCHESTER PETITIONING FOR
  EXONERATION FROM OR LIMITATION OF LIABILITY.


*********************************


       MARINE OIL TRADER 3 LIMITED,
         AS OWNER OF M/V WESTCHESTER;
             TRITON MARINE, S.A.,
        AS MANAGER OF M/V WESTCHESTER;
       ERMIS MARITIME CORPORATION,
        AS MANAGER OF M/V WESTCHESTER,


                                     Petitioners-Appellees,

                     VERSUS

            ISTVAN ABONYI, ET AL.,

                                     Claimants.


          _________________________

    Appeal from the United States District Court
       for the Eastern District of Louisiana
                m 01-CV-3559-N
         _________________________
                December 10, 2002


                         2
Before SMITH, BARKSDALE, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   This is a putative state class action that was
subsumed, on removal to federal court, by a
limitation of liability action. The appellants as-
sert error in the district court’s dismissal of
potential claims. We have read the briefs and
the applicable law, have heard the arguments
of counsel, and have consulted pertinent por-
tions of the record.

   Because the limitation of liability action ter-
minates appellants’ status as asserted class rep-
resentatives, appellants have no standing to
pursue this appeal on behalf of potential claim-
ants. Because of the lack of standing, we have
no jurisdiction over the appeal.

   The appeal, accordingly, is DISMISSED.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           3